
	
		IV
		112th CONGRESS
		2d Session
		H. RES. 793
		IN THE HOUSE OF REPRESENTATIVES
		
			September 20, 2012
			Mr. Graves of
			 Missouri (for himself, Mr.
			 Schilling, Mr. Schrader,
			 Mr. Critz,
			 Mr. Tipton, and
			 Mr. Mulvaney) submitted the following
			 resolution; which was referred to the Committee on Small Business
		
		RESOLUTION
		Expressing support for the designation of a
		  Small Business Saturday and supporting efforts to increase
		  awareness of the value of locally owned small businesses.
	
	
		Whereas small businesses represent 99.7 percent of all
			 businesses having employees (commonly referred to as employer
			 firms) in the United States;
		Whereas small businesses employ over 49 percent of the
			 employees in the private sector in the United States;
		Whereas small businesses pay over 42 percent of the total
			 payroll of the employees in the private sector in the United States;
		Whereas small businesses are responsible for more than 50
			 percent of the private, nonfarm product of the gross domestic product;
		Whereas small businesses generated 64 percent of net new
			 jobs created between 1993 and 2011;
		Whereas 87 percent of consumers in the United States agree
			 that the success of small businesses is critical to the overall economic health
			 of the United States;
		Whereas 89 percent of consumers in the United States agree
			 that small businesses contribute positively to the local community by supplying
			 jobs and generating tax revenue;
		Whereas 93 percent of consumers in the United States agree
			 that it is important to support the small businesses in their community;
			 and
		Whereas November 24, 2012, would be an appropriate date
			 to designate as Small Business Saturday: Now, therefore, be
			 it
		
	
		That the House of Representatives—
			(1)supports the designation of a Small
			 Business Saturday; and
			(2)supports
			 efforts—
				(A)to encourage consumers to shop locally;
			 and
				(B)to increase awareness of the value of
			 locally owned small businesses and the impact of locally owned small businesses
			 on the economy of the United States.
				
